Title: From John Adams to William Cunningham, 25 November 1808
From: Adams, John
To: Cunningham, William



Dear Sir
Quincy November 25th: 1808

I have your favour’s of the 12th and 16th: of the month. The letter of President Washington concerning J Q A. is at your discretion to make what use of it you please. All the communications concerning the other Gentleman made or to be made I confide to your sacred confidence. The great regard I had for your Grandfather and for your Grandmother, who was a beloved Sister of my Mother, and for your father, have induced me, especially as you was the first and the only person, who ever candidly asked me the question to commit to you a few hints concerning a subject on which I have been silent for so many years As against all the vile slanders, which have been published I have never said or written a word in my own vindication, I am not about to begin by a justification of myself for one of the most virtuous actions of my life. If my actions have not been sufficient to support my fame, let it perish. No higher ambition remains with me than to build a Tomb upon the summit of the hill before my door, covered with a six foot Cube of Quincy Granite, with an inscription like this.—
Siste viator.
With much delight these pleasing hills you view
Where Adams from an envious world withdrew
Where sick of Glory, faction, power and pride
Sure Judge how empty all, who all had try’d.
Beneath his shades the weary chief repos’d
And life’s great scene in quiet virtue clos’d.
To return to the famous Gentleman. He is extremely susceptible of violent and inveterate prejudices, and yet, such are the contradictions to be found in human characters, he is capable of very violent and sudden transitions from one extreme to an opposite extreme. Under the simple appearance of a bald head and straight hair, and under professions of profound Republicanism he conceals an Ardent ambition, envious of every superior and impatient of obscurity. I always think of a coal-pit covered over with red earth, glowing within, but unable to conceal its internal heat for the interstices which let out the smoke and now and then a flash of flames. He has been several years in Senate, but so totally obscure and insignificant as to keep him in an agony. Almost always in a minority of two, three, four or five in thirty-four, rarely saying anything that has been worth reporting, he broke out at last in a rage and threw a fire-brand into our Massachusetts Legislature against his colleague. The stubble was dry and the flame easily took hold. He has an hereditary right to this distinction, I mean a strong desire of celebrity with feeble means of obtaining it. If ever you Should see the Salem Newspapers published forty or fifty years ago, you will find them abounding with the writings of the good Deacon his father in vindication of the rights and prerogatives of the first Church in Salem. He became so emboldened by the noise he made that he wrote and published several letters to the King, subscribed with his own name. One part of the publick was amused, another diverted and a third fatigued with his ostentatious vanity for some years. Some 35 or 36 years ago I was engaged in a cause at Salem Court in which the Deacon was a witness; while he was under examination, though I treated him with the utmost respect and civility, he broke out without the smallest provocation into a rude personal attack upon me. I was then as a Son of liberty, obnoxious to the Judges, to the government, to the British Ministry and to the king. Though I was astonished at the Deacon’s manners I took no notice of them, till I came to examine his testimony in my arguments to the Jury. I then said I could not account for his unprovoked animosity to me, an entire Stranger to him, unless he meant to recommend himself to somebody to whom I was obnoxious, and I should not be surprized if in his next letter to the King he should do me the honour to denounce me to his Majesty. This little folly raised a general laugh at the Deacon’s expence, and as I suppose the Son was present he has never forgiven me. The concatenation of little and great events in this world is often very whimsical and very ridiculous. Have you never seen the Son’s speech to the Indians in 1794 or thereabouts? If you have not I may send you a copy of it. Great light may be thrown upon his character by this document. No man I ever knew had so deep a contempt for Washington. I have had numerous proofs of it from his own lips; yet he appears to the World a devout adorer of him. No man was a more animated advocate for the french; yet now he is as zealous for the English. But enough of this unpleasant subject. Thank you for the two numbers of Chatham, which discover a good deal of reading and reflection. Have you read Bruce’s travels into Abyssinia in search of the source of the Nile? You will find in the 2d volume much learning concerning David’s Commerce with Ophir and Tarshish in gold and silver &ca.
I am &ca.
